IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-76,283-06


                 EX PARTE STEVEN MICHAEL BACKSTROM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 35498C IN THE 33rd DISTRICT COURT
                             FROM BURNET COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

burglary of a habitation with intent to commit the felony offense of indecency with a child and one

count of aggravated sexual assault of a child. He was sentenced to ninety-nine years’ in prison and

life imprisonment, respectively.

        We find Applicant grounds one and two to be barred by TEX . CODE CRIM . PROC. art. 11.07

§ 4(a)(1), and they are dismissed. Applicant’s third ground for relief is without merit and is denied.



Filed: September 16, 2015
Do not publish